Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 1 of 10 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION



JENNIFER MARSICO, an individual,                       CIVIL ACTION

                    Plaintiff,
                                                       Case No. 2:21-cv-401
v.
                                                       Judge:
THE SCHOOL BOARD OF LEE COUNTY,
FLORIDA, a political subdivision of the State          Mag. Judge:
of Florida,

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, JENNIFER MARSICO (“Marsico” or

“Plaintiff”), by and through undersigned counsel, and states the following for her

Complaint:

                                 CAUSES OF ACTION

      1.     This is an action brought under the Family & Medical Leave Act

(FMLA) and the federal Rehabilitation Act of 1973 (“Rehab Act”), as amended, for

(1) retaliation in violation of the FMLA, and (2) disability discrimination.




                                          1
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 2 of 10 PageID 2




                                     PARTIES

      2.     The Plaintiff, JENNIFER MARSICO (“MARSICO”) is an individual,

a United States citizen and at all relevant times has been, and is, domiciled within

Lee County, Florida.

      3.     Defendant, THE SCHOOL BOARD OF LEE COUNTY, FLORIDA

(“Defendant”) is a political subdivision of the state of Florida and oversees the

public school system in and for Lee County, Florida. The Defendant was

MARSICO’s employer. The Defendant receives in excess of $1,000,000.00 annually

from the federal government in financial assistance, and employs in excess of 50

employees.

                         JURISDICTION AND VENUE

      4.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      5.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Lee County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since the action

accrued in Lee County, which is within the Fort Myers Division.

                             GENERAL ALLEGATIONS

      6.     MARSICO began her employment with the Defendant in August

2016 as a science teacher.

                                         2
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 3 of 10 PageID 3




      7.     MARSICO always performed her assigned duties in a professional

manner and was very well qualified for her position.

      8.     MARSICO always received positive performance reviews until she

disclosed her disabilities to the Defendant and required FMLA leave.

      9.     Section 504 of the Rehab Act prohibits recipients of federal financial

assistance from discriminating against qualified individuals with disabilities in

employment.

      10.    MARSICO is a qualified person with a disability as she has an

impairment of the mental/emotional system – severe depression and generalized

anxiety disorder - which limits her ability to perform certain major life activities,

including concentrating and working when not in remission.

      11.    MARSICO has a history of these impairments that limits major

bodily functions and several major life activities. MARSICO’s impairments

qualify as a disability as that term is defined under 28 C.F.R. §36.104(iii).

      12.    During the 2020-21 school year, MARSICO’s disabilities became

exacerbated to the point that she required reasonable accommodations in order to

perform the essential functions of her position. This consisted of taking what the

Defendant qualified as a “leave of absence,” but which was really FMLA-

qualifying leave.

      13.    Upon returning from FMLA leave due to her anxiety and depression

on February 23, 2021, MARSICO’s principal began quizzing her about her

                                          3
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 4 of 10 PageID 4




depression, angrily stating words to the effect of wanting only employees who are

“happy.”

      14.     Notwithstanding the fact that MARSICO had never had a poor

performance review and had in fact been rated as “effective” for the 2020-21 school

year, MARSICO’s principal decided not to renew MARSICO’s contract and thus

terminated her employment due to MARSICO having taken FMLA leave for her

depression and anxiety and due to her status as a qualified person with a

disability.

      COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                      (“FMLA”)- RETALIATION

      15.     The Plaintiff hereby incorporates by reference Paragraphs 1-14 in this

Count by reference as though fully set forth below.

      16.     MARSICO informed the Defendant of her likely need for leave for

her own serious health condition.

      17.     MARSICO qualified for FMLA leave under 29 U.S.C. § 2611(11); 29

CFR §§ 825.113(a); 825.800 since MARSICO began suffering from a serious health

condition, had worked for more than 1,250 hours in the previous 12 months, the

FMLA defining a serious health condition as an illness, injury, impairment, or

physical or mental condition that involves treatment by a health care provider.

      18.     The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,


                                          4
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 5 of 10 PageID 5




absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      19.   If the Defendant were to have decided that MARSICO’s absence was

not FMLA-qualifying, it must have notified her of this fact in the Designation

Notice under 29 CFR § 825.300(d)(1).

      20.   The Defendant has never provided MARSICO with any notice

disqualifying her FMLA leave.

      21.   In fact, the Defendant should have determined that MARSICO was

eligible for leave under the FMLA.

      22.   The Defendant knew, or should have known, that MARSICO was

exercising her rights under the FMLA and was aware of MARSICO’s need for

FMLA-protected absence.

      23.   MARSICO complied with all of the notice and due diligence

requirements of the FMLA.

      24.   MARSICO engaged in activity protected by the FMLA when she (a)

requested federally protected FMLA leave, (b) took that leave, and (c) exercised

her right to reinstatement, consistently informing the Defendant of the same.

      25.   A causal connection exists between MARSICO’s request for FMLA-

protected leave and her termination from employment with the Defendant

because MARSICO engaged in statutorily protected activity by (a) requesting



                                        5
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 6 of 10 PageID 6




federally protected FMLA leave, (b) taking that leave, and (c) exercising her right

to reinstatement.

      26.   The Defendant retaliated by altering the terms and conditions of

MARSICO’s employment by terminating MARSICO’s employment because she

engaged in statutorily protected activity under the FMLA.

      27.   The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating MARSICO's employment because she

engaged in activity protected by the FMLA.

      28.   As a result of the above-described violations of FMLA, MARSICO

has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits and other compensation and is therefore entitled to recover

actual monetary losses, interest at the prevailing rate and liquidated damages.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

       COUNT II – VIOLATION OF THE REHAB ACT, AS AMENDED

      29.   Plaintiff incorporates by reference Paragraphs 1-14 of this Complaint

as though fully set forth below.

                                         6
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 7 of 10 PageID 7




      30.    At all relevant times, MARSICO was an individual with a disability

within the meaning of the Rehab Act.

      31.    Specifically, MARSICO has impairments that substantially limit one

or more of her major life activities and bodily functions, has a record of the

impairment, and is regarded by the Defendant as having such impairments.

      32.    MARSICO is a qualified individual with disabilities as that term is

defined in the Rehab Act.

      33.    MARSICO is an individual who, with reasonable accommodation, at

all relevant times could perform the essential functions of her job with the

Defendant.

      34.    At all material times, MARSICO was an employee and the Defendant

was her employer covered by and within the meaning of the Rehab Act.

      35.    The Defendant was made aware and was aware of MARSICO’s

disabilities, which qualify under the Rehab Act.

      36.    The Defendant discriminated against MARSICO with respect to her

terms, conditions, and privileges of employment because of her disabilities by

terminating her employment.

      37.    The Defendant conducted itself with malice or with reckless

indifference to MARSICO’ federally protected rights.




                                        7
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 8 of 10 PageID 8




      38.     The Defendant has failed to accommodate MARSICO and

discriminated against MARSICO in violation of the Rehab Act by interfering with

her enjoyment of all benefits, privileges, terms, and conditions of her employment.

      39.     The conduct of the Defendant altered the terms and conditions of

MARSICO’ employment and MARSICO suffered negative employment action.

      40.     As a direct and proximate result of the violations of the Rehab Act, as

referenced and cited herein, MARSICO has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path that was anticipated from her employment.

      41.     As a direct and proximate result of the violations of the Rehab Act as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MARSICO is entitled to all relief necessary to make

her whole.

      42.     As a direct and proximate result of the Defendant’s actions,

MARSICO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:



                                          8
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 9 of 10 PageID 9




   i.        Injunctive relief directing the Defendant to cease and desist from all

             disability discrimination of all employees, and to return the Plaintiff to

             work with the reasonable accommodations she requested;

   ii.       Back pay and all other benefits, perquisites and other compensation for

             employment which plaintiff would have received had she maintained

             her position with Defendant, plus interest, including but not limited to

             lost salary and bonuses;

   iii.      Front pay, including benefits, insurance costs, benefits costs, and

             retirement benefits;

   iv.       Reimbursement of all expenses and financial losses Plaintiff has incurred

             as a result of Defendant’s actions;

   v.        Declaratory relief declaring the acts and practices of Defendant to be in

             violation of the statute cited above;

   vi.       Reasonable attorney's fees plus costs;

   vii.      Compensatory damages, and;

   viii.     Such other relief as this Court shall deem appropriate.

                             DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.




                                             9
Case 2:21-cv-00401-JLB-MRM Document 1 Filed 05/19/21 Page 10 of 10 PageID 10




                             Respectfully submitted,


Dated: May 19, 2021          s/ Benjamin H. Yormak
                             Benjamin H. Yormak
                             Florida Bar Number 71272
                             Trial Counsel for Plaintiff
                             Yormak Employment & Disability Law
                             9990 Coconut Road
                             Bonita Springs, Florida 34135
                             Telephone: (239) 985-9691
                             Fax: (239) 288-2534
                             Email: byormak@yormaklaw.com




                                     10
